Motion by appellant to amend the order of this court, entered on January 31, 1961, by enlarging appellant’s time to perfect its main appeals, pending determination of its appeal from an order made January 16, 1961, by the Trial Justice, denying its application to resettle the record on the main appeals. Motion granted; the appellant’s time to perfect the main appeals is extended to the term following the entry of the order determining its appeal from the order, dated January 16,1961, on condition that appellant perfect its appeal from such order and be ready to argue or submit it at the May Term, commencing April 24, 1961. The appeal from such order of January 16, 1961, is ordered on the calendar for said term. It will be heard on the original minutes, the case on appeal as proposed and the other original papers and on typewritten briefs. Appellant’s brief shall contain a copy of the opinion rendered by the court below. The record and five copies of appellant’s brief shall be filed and one copy of its brief shall be served on or before April 7, 1961. *526Respondent’s oral motion to dismiss the main appeals, made on the call of the calendar on March 2, 1961, denied. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.